611 F.2d 702
George D. LAMB, Appellant,v.FARMERS INSURANCE COMPANY, INC., Appellee.
No. 79-1881.
United States Court of Appeals,Eighth Circuit.
Submitted Dec. 7, 1979.Decided Dec. 13, 1979.Rehearing Denied Jan, 31, 1980.

George D. Lamb, pro se.
Counsel for appellee did not file a brief.
Before HEANEY, ROSS and HENLEY, Circuit Judges.
PER CURIAM.


1
George D. Lamb, proceeding pro se, appeals from the dismissal with prejudice of his suit alleging that defendants conspired to deprive him of his constitutional rights in violation of the fourteenth amendment and 42 U.S.C. § 1985.  Jurisdiction in the district court was invoked pursuant to 28 U.S.C. §§ 1331, 1332 and 1343.


2
The defendant has filed a motion to dismiss for lack of jurisdiction pursuant to 8th Cir. R. 9(b).  Because we conclude that we have jurisdiction, we overrule defendant's motion and address the merits of plaintiff's claims.


3
This is the fourth in a series of suits filed by Lamb against Farmers Insurance Company arising out of defendant's handling of Lamb's 1970 accident claim.  The district court dismissed this petition with prejudice holding: (1) Lamb failed to state a claim under 42 U.S.C. § 1985 because his complaint contained no allegation of class or race-based hostility; (2) the issue of state action, an essential element of his fourteenth amendment claim, is barred by res judicata, having been decided adversely to Lamb in Lamb v. Farmers Insurance Co., 586 F.2d 96, 97 (8th Cir. 1978); and (3) Lamb's other claims are barred by the statute of limitations.


4
We have carefully reviewed the record and conclude that there was no error of fact or law committed by the district court.  We affirm on the basis of its well-reasoned opinion.  Lamb v. Farmers Insurance Co., 477 F.Supp. 126 (E.D.Mo.1979).  See Local Rule 9(a).